DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 11-15 and 29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Choi (CN 104068880 A).
1. A radiodiagnostic apparatus  (the abstract says “an X-ray imaging apparatus”) comprising: a radiation source (the abstract says “an X-ray source for generating X-ray and emitting X rays to a subject”) that irradiates an imaging part of a subject with radiation; a radiation detector that detects the radiation transmitted through the imaging part to output a radiographic image (the abstract says “an X-ray detector for detecting the X-ray passing through the detected object”); and an ultraviolet light source that performs irradiation of ultraviolet light ( paragraph 0184 says “ultravilolet light generator 171 can generate, with, for example about 250nm to 260nm of the wavelength of the ultraviolet light, so as to sterilize the lower part of compression paddle 141 and the object contact area 127.”).
2. The radiodiagnostic apparatus according to claim 1, wherein the ultraviolet light source emits the ultraviolet light having a central wavelength equal to or greater than 200 nm and equal to or less than 280 nm ( paragraph 0184 says “ultravilolet light generator 171 can generate, with, for example about 250nm to 260nm of the wavelength of the ultraviolet light, so as to sterilize the lower part of compression paddle 141 and the object contact area 127.”).
 .
3. The radiodiagnostic apparatus according to claim 2, wherein the ultraviolet light source emits the ultraviolet light having a central wavelength equal to or greater than 200 nm and equal to or less than 230 nm (paragraph 0198 says “For example, ultraviolet light generator 271 can generate a wavelength of about 100 to 380nm, particularly, about 250 to 260nm of light”. In essence, the ability to control the wavelength within the specification of this claim is anticipated).
4. The radiodiagnostic apparatus according to claim 1, comprising: a plurality of the ultraviolet light sources that emit the ultraviolet light of different wavelength ranges.
5. The radiodiagnostic apparatus according to claim 4, wherein the plurality of ultraviolet light sources include a first ultraviolet light source that emits first ultraviolet light having relatively small influence on a human body, and a second ultraviolet light source that emits second ultraviolet light having relatively large influence on the human body.
6. The radiodiagnostic apparatus according to claim 5, further comprising: a controller that controls operations of the first ultraviolet light source and the second ultraviolet light source, wherein the controller makes an irradiation timing of the first ultraviolet light of the first ultraviolet light source different from an irradiation timing of the second ultraviolet light of the second ultraviolet light source.
7. The radiodiagnostic apparatus according to claim 6, wherein the controller prohibits the irradiation of the second ultraviolet light by the second ultraviolet light source in a case where a predetermined set condition is satisfied.
8. The radiodiagnostic apparatus according to claim 7, further comprising: a camera, wherein the controller determines that the set condition is satisfied in a case where a person is shown in a captured image of the camera.
9. The radiodiagnostic apparatus according to claim 7, further comprising: a moving body detection sensor that detects a moving body, wherein the controller determines that the set condition is satisfied in a case where the moving body detection sensor detects the moving body.
10. The radiodiagnostic apparatus according to claim 7, further comprising: a reception unit that receives an imaging menu indicating an imaging content, wherein the controller determines that the set condition is satisfied in a case where the reception unit receives the imaging menu.
11. The radiodiagnostic apparatus according to claim 1, wherein the imaging part is a breast, and the ultraviolet light source is provided at a place where at least one of an imaging table that incorporates the radiation detector and on which the breast is placed or a pressing plate that presses the breast while sandwiching the breast with the imaging table is irradiatable with the ultraviolet light (note the discussion for placing the ultraviolet light in paragraphs 0184-0188 offers different positionings of the light).
12. The radiodiagnostic apparatus according to claim 11, further comprising: an irradiation field limiter that is provided between the radiation source and the pressing plate, and defines an irradiation field of the radiation to the imaging table, wherein the ultraviolet light source is provided on an external surface of the irradiation field limiter (paragraph 0200 discusses optional placement of the UV light generator 271 inside the collimator 213”. Collimator 213 including various shutters is a field limiter).
13. The radiodiagnostic apparatus according to claim 11, further comprising: an irradiation field limiter that is provided between the radiation source and the pressing plate, and defines an irradiation field of the radiation to the imaging table, wherein the ultraviolet light source is provided inside the irradiation field limiter (paragraph 0200 discusses optional placement of the UV light generator 271 inside the collimator 213”. Collimator 213 including various shutters is a field limiter).  .
14. The radiodiagnostic apparatus according to claim 13, wherein an irradiation field lamp that performs irradiation of light representing the irradiation field toward the imaging table is provided in the irradiation field limiter, and the ultraviolet light source is provided alongside the irradiation field lamp (note paragraph 0202-0205 offers the option of using visible light source 213c ).
15. The radiodiagnostic apparatus according to claim 11, wherein the pressing plate is formed of a material that transmits the ultraviolet light (clear radiation permeability is an inherent property for all compression plates in mammography apparatus as otherwise radiation impermeability material used would deter radiation transmission, thus preventing imaging capability).
16. The radiodiagnostic apparatus according to claim 1, further comprising: at least one of an upright imaging table or a decubitus imaging table that accommodates the radiation detector, wherein the ultraviolet light source is provided at a place where at least one of the upright imaging table or the decubitus imaging table is irradiatable with the ultraviolet light. 
17. The radiodiagnostic apparatus according to claim 16, wherein, in a case where the radiodiagnostic apparatus comprises both the upright imaging table and the decubitus imaging table, an ultraviolet light source for the upright imaging table and an ultraviolet light source for the decubitus imaging table are provided separately.
18. The radiodiagnostic apparatus according to claim 1, further comprising: an arm that integrally retains the radiation source and the radiation detector at facing positions, wherein the ultraviolet light source is provided at a place where a bed that is disposed between the radiation source and the radiation detector and on which the subject lies is irradiatable with the ultraviolet light.
19. The radiodiagnostic apparatus according to claim 1, further comprising: a body portion on which the radiation source and a portable radiation detector are mounted and that has wheels for running, wherein the ultraviolet light source is provided at a place where the portable radiation detector is irradiatable with the ultraviolet light.
20. The radiodiagnostic apparatus according to claim 1, further comprising: a gantry that incorporates the radiation source and the radiation detector; and a bed on which the subject lies and that slides and moves in the gantry, wherein the ultraviolet light source is provided at a place where the bed is irradiatable with the ultraviolet light.
21. The radiodiagnostic apparatus according to claim 16, wherein the ultraviolet light source is provided in an irradiation field limiter that defines an irradiation field of the radiation.
22. The radiodiagnostic apparatus according to claim 1, further comprising: a foot switch that is stepped on by an operator with a foot and operated, wherein the ultraviolet light source is provided at a place where the foot switch is irradiatable with the ultraviolet light.
23. The radiodiagnostic apparatus according to claim 22, wherein the ultraviolet light source is provided in a foot-operating portion of the foot switch.
24. The radiodiagnostic apparatus according to claim 22, further comprising: a cover that covers the foot switch from above, wherein the ultraviolet light source is provided inside the cover.
25. The radiodiagnostic apparatus according to claim 1, further comprising: a measurement unit that measures an irradiation time of the ultraviolet light by the ultraviolet light source; and a storage controller that stores the irradiation time measured by the measurement unit in a storage unit.
26. The radiodiagnostic apparatus according to claim 25, wherein there are a plurality of places where the irradiation of the ultraviolet light is performed, the measurement unit measures the irradiation time for each of the plurality of places, and the storage controller stores the irradiation time of each of the plurality of places measured by the measurement unit for each of the plurality of places.
27. The radiodiagnostic apparatus according to claim 25, further comprising: a first notification controller that performs control for notifying of the irradiation time.
28. The radiodiagnostic apparatus according to claim 25, further comprising: a second notification controller that, in a case where a cumulative irradiation time obtained by integrating the irradiation time exceeds a set time set in advance, performs control for notifying that the cumulative irradiation time exceeds the set time.
29. A method of operating a radiodiagnostic apparatus, the method comprising: irradiating an imaging part of a subject with radiation from a radiation source; detecting the radiation transmitted through the imaging part with a radiation detector to output a radiographic image; and performing irradiation of ultraviolet light from an ultraviolet light source ( this method is inherent from operating the apparatus in Choi) .
Claims 4-10 and 16-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to dependent claim 4, Choi does not mention a plurality of ultraviolet sources. Claims 5-10 depending upon 4 and by virtue of their dependencies would include the allowable matter of claim 4. Regarding claim 16 and its’ dependent claims  17 and 21, Choi does not mention upright table for it would render the mammographic function in Choi inoperable. As for 18-20 and 22-28, Choi does not teach various embodiments as defined by these claims. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angel et al. (US 2022/0062474 A1) teaches a disinfecting medical imaging system including medical imaging equipment and a UV light source for disinfecting the equipment. However, Angel et al. does not constitute prior art for its earlies priority date, 08/27/2020 is not predating the earlier priority date, 08/17/2020, of the claimed invention. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884